UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1676


In re: ANTHONY TAYLOR,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:20-cv-00061-GMG-RWT)


Submitted: November 17, 2021                                      Decided: January 7, 2022


Before GREGORY, Chief Judge, HARRIS, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Taylor petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2241 petition. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court dismissed Taylor’s § 2241 petition without prejudice on November 2, 2021.

Accordingly, because the district court has recently decided Taylor’s case, we deny the

mandamus petition as moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                         PETITION DENIED




                                              2